DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Objections
Intended Use. It is noted that claim 1 contain statements of intended use or field of use (e.g. “information storage for storing”, “creating…after”, "operable to", etc.). While these claims have been given their full patentable weight, these claims, as well as other statements of intended use, do not serve to patentably distinguish the claimed structure over that of the reference. See MPEP § 2111.02(II) which states, in part:
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art.  
Claim 1 recites “A vehicle control method of an autonomous vehicle for a right and left turn at a crossroad . . . “ which appears to describe “complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation" (Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite “. . . determining whether a second vehicle intends to change a lane while passing a front or a rear of a first vehicle in order to move to a target lane for the right and left turn at the crossroad, the second vehicle travelling separated from a first lane of the first vehicle by at least two lanes . . . .” The use of the verb “passing” makes unclear from the claim if the first vehicle is passing laterally or longitudinally. In other words if the second vehicle must first pass from behind to the front of the first vehicle, or if the passing is exclusively crossing the path of the first vehicle. For the purposes of the prior art rejection below this term has been interpreted as if written “. . . determining whether a second vehicle intends a lane crossing which will cross in the front or in the rear of a first vehicle to facilitate moving to a target lane for a right and left turn at the crossroad, wherein the second vehicle is travelling separated from a first lane of the first vehicle by at least two lanes . . ..”
Claim 1 recite “. . . controlling the first vehicle to decelerate when it is determined that the second vehicle intends to change the lane while passing the front of the first vehicle . . . .” First, it is unclear from the claim when the vehicle will begin deceleration – (i) upon determination of intent or (ii) while passing the front. Second, as above, the use of “passing” verb makes it unclear if the first vehicle is passing laterally or longitudinally. In other words if the second vehicle must first pass from behind to the front of the first vehicle, or if the passing is exclusively crossing the path of the first vehicle. For the purposes of the prior art rejection below this term has been interpreted as if written “. . . determining if the second vehicle intends to cross in front of the first vehicle during the lane change, and if so, controlling the first vehicle to decelerate upon said determination . . . ”
Claim 1 recite “. . . calculating a steering amount of the second vehicle when it is determined that the second vehicle is entering the first lane toward the front of the first vehicle . . . .” It is unclear from the claim how the first vehicle calculates a steering “amount” for the second vehicle as steering amounts are typically measured in angle. Alternatively, crossing could be calculated in time as claims 7 and 8 appear to indicate. For the purposes of the prior art rejection below this term has been interpreted as if written “. . . calculate the time needed for the second vehicle to cross the first lane when it is determined that the second vehicle is entering the first lane in front of the first vehicle . . ..”
Claims 2-11 are rejected due to dependency on a previously rejected claim. Correction or clarification is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Nagasaka (US 9475491 B1) which discloses measure lane gap and adjusting the size of the gap to accommodate autonomous vehicle merging. Also made of record is Eguchi (US 20200380870 A1) which discloses a vehicle control device that controls platooning in which a plurality of vehicles determine whether or not the surrounding vehicles are capable of entering between two vehicles M included in the plurality of vehicles M1 to M4 in accordance with the situation. Also made of record is Matsumura (US 20210188275 A1) which discloses a vehicle control device configured to determine a target merge location where the vehicle is to make a lane change from a merging lane to a main lane, in a merge zone on a scheduled route where the merging lane merges with the main lane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
                                                                                                                                                                             



/MACEEH ANWARI/Primary Examiner, Art Unit 3663